Title: To Thomas Jefferson from Joseph Stanton, 27 February 1806
From: Stanton, Joseph,Howland, Benjamin
To: Jefferson, Thomas


                        
                            Sir/
                            City Washington Febry. 27th 1806
                        
                        We are Requested by Citisens of R Island to solicit From you (if it be proper in your opinion to grant the
                            Indulgence.) the Process period that a number of Characters were Recomended to you
                            for appointments (viz) Constant Taber Esqr for Collector of the
                            Customs for the district of Newport, Walter Nichols for Naval officer, John Slocum for Surveyor & Wm. S for martial of the State R Island, with the signature of the Recomenders; We are,
                            with assurances of Regard & Perfect Esteem yours
                        
                            Jos. Stanton
                     
                            Benjamin Howland
                     
                        
                    